Citation Nr: 0008633	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability 
as being proximately due to or the result of the service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.

This appeal arises from an October 1993 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO).  The 
veteran requested a Travel Board hearing on the September 
1995 substantive appeal.  The veteran then withdrew the 
Travel Board hearing request and he requested a personal 
hearing at the RO.  A personal hearing was conducted in 
February 1996.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability as secondary to the service connected left knee 
disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability as being proximately due to or the result of the 
service connected left knee disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran maintains that he currently suffers from 
disability of the low back that is the result of his service 
connected left knee disability.  Under applicable criteria, 
service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999). 

In support of this claim, the evidence includes a September 
1996 VA outpatient treatment notation which shows that the 
veteran was status post left knee surgery in August 1995.  
Complaints included low back pain.  On examination, the back 
was mildly tender to palpation over the lumbosacral spine.  
The examiner noted that x-rays showed mild degenerative joint 
disease of the lumbosacral spine.  The impression was mild 
degenerative joint disease of the lumbosacral spine possibly 
contributed to by prolonged degenerative joint disease of the 
knee.  In view of the September 1996 VA examiner's opinion, 
the Board finds that the veteran has presented a plausible 
claim of service connection for a low back disability as 
secondary to the service connected left knee.  As such, the 
instant claim is well grounded.




ORDER

The claim of entitlement to service connection for a low back 
disability as being proximately due to or the result of the 
service connected left knee disability is well grounded.  To 
this extent only, the appeal is granted.


REMAND

As the veteran's claim concerning service connection is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this regard, the RO should obtain all 
additional treatment records that have not already been 
obtained, both VA and private, regarding the issue on appeal 
(see Murincsak v. Derwinski, 2 Vet. App. 363 (1992)), to 
include those from Stanley Memorial Hospital (where the 
veteran reported receiving treatment in January 1993 after 
falling from a ladder) and from the Salisbury and Durham VA 
medical centers and the Winston-Salem VA outpatient clinic.  
In addition, as there is evidence that the veteran has 
applied for Social Security Disability benefits, the Social 
Security Administration should be contacted to obtain records 
which may be pertinent to the veteran's current claim.  The 
United States Court of Appeals for Veterans Claims has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in considering the veteran's claim for 
disability benefits.

Although it is the veteran's basic contention that low back 
disability has resulted from the service connected left knee, 
the Board also notes that it was determined 

In this case, the September 1996 VA outpatient report 
included a notation on the left margin which indicates L-S 
spine series follow-up fracture.  The examiner further noted 
that x-rays showed mild degenerative joint disease of the 
lumbosacral spine.  The actual x-ray report taken that day in 
September 1996 shows that the radiologist noted that the x-
ray request had stated follow-up fracture.  The radiologist 
noted that there was no evidence of a compression fracture of 
the lumbar spine.  The intervertebral disc spaces were well 
maintained and the sacroiliac joints were unremarkable.  The 
impression by the radiologist was no compression fracture 
seen.  Thus, other than the VA examiner's September 1996 
outpatient notation, all VA radiology reports have been 
interpreted as being negative for the presence of arthritis 
of the low back.  In order to evaluate the merits of the 
veteran's claim, a VA examination is needed to determine the 
correct diagnosis of the veteran's back disability and its 
relationship to the veteran's service connected left knee 
disability.

Accordingly, in view of the foregoing, the case is REMANDED 
to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability since service.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
of record and permanently associate them 
with the claims file.  The records 
requested should include those from 
Stanley Memorial Hospital in January 1993 
and the Durham and Salisbury VA medical 
centers and the Winston-Salem VA 
outpatient clinic.

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decision which may have been prepared in 
connection with the veteran's application 
for disability benefits.  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
disability should be evaluated in 
relation to its history and all indicated 
tests must be performed.  The orthopedic 
examiner must render a diagnosis for all 
current disability of the low back.  In 
particular, it should also be noted 
whether the veteran has arthritis of the 
low back.  Based on a review of the 
medical evidence and the current 
examination, the examiner should provide 
a medical opinion as to whether it is at 
least as likely as not that any current 
disability of the low back to include 
arthritis is proximately due to or the 
result of or was permanently aggravated 
by the veteran's service connected left 
knee disorder.  If the examiner finds 
that the service-connected left knee 
disorder aggravated an existing low back 
disability, then the examiner should 
express an opinion as to what level of 
low back disability is attributable to 
such aggravation.  In answering these 
questions, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record.  If the 
examiner disagrees or agrees with any 
opinion of record, it would be helpful if 
he/she could elaborate on the reasons for 
any agreement or disagreement.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  When the above development has been 
completed, the claim of service 
connection for disability of the low back 
secondary to the service connected leg 
knee disability should be reviewed by the 
RO.  If the decision remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case to 
include consideration under the holding 
in Allen.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


- 8 -


